Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 1 of 22




                   EXHIBIT L
PwC office locations in Hong Kong                                         Page 1 of 6
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 2 of 22




                  |   Global




       PwC office locations in Hong Kong


    Offices are listed alphabetically by city.


    Hong Kong
    PricewaterhouseCoopers Advisory Services Hong Kong
    Limited
    20/F East Town Building
    41 Lockhart Road
    Wanchai,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2289 9888




    Hong Kong
    PricewaterhouseCoopers Consulting Hong Kong Ltd.
    21/F Edinburgh Tower, The Landmark
    15 Queen's Road Central
    Central
    Hong Kong,
    Hong Kong, SAR




https://www.pwc.com/gx/en/about/office-locations/hong-kong.html             9/25/2019
PwC office locations in Hong Kong                                         Page 2 of 6
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 3 of 22


    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




    Hong Kong
    PricewaterhouseCoopers Consulting Hong Kong Ltd.
    22/F Prince's Building
    10 Chater Road
    Central
    Hong Kong,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




    Hong Kong
    PricewaterhouseCoopers Consulting Hong Kong Ltd.
    23/F Tower B Manulife Financial Centre
    223-231 Wai Yip Street
    Kwun Tong
    Kowloon,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




https://www.pwc.com/gx/en/about/office-locations/hong-kong.html             9/25/2019
PwC office locations in Hong Kong                                         Page 3 of 6
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 4 of 22



    Hong Kong
    PricewaterhouseCoopers Limited
    21/F Edinburgh Tower, The Landmark
    15 Queen's Road Central
    Central
    Hong Kong,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




    Hong Kong
    PricewaterhouseCoopers Limited
    19/F Tower A, Manulife Financial Centre
    223-231 Wai Yip Street
    Kwun Tong
    Kowloon,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




    Hong Kong
    PricewaterhouseCoopers Limited
    20/F East Town Building
    41 Lockhart Road
    Wanchai,
    Hong Kong, SAR




https://www.pwc.com/gx/en/about/office-locations/hong-kong.html             9/25/2019
PwC office locations in Hong Kong                                         Page 4 of 6
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 5 of 22


    Telephone: [852] 2289 1860
    Telecopier: [852] 2810 9888




    Hong Kong
    PricewaterhouseCoopers WMS Asia Pacific Ltd
    21/F Edinburgh Tower, The Landmark
    15 Queen's Road Central
    Central
    Hong Kong,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




    Hong Kong
    PwC International Assignment Services (Hong Kong) Ltd
    19/F Tower A, Manulife Financial Centre
    223-231 Wai Yip Street
    Kwun Tong
    Kowloon,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




https://www.pwc.com/gx/en/about/office-locations/hong-kong.html             9/25/2019
PwC office locations in Hong Kong                                         Page 5 of 6
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 6 of 22



    Hong Kong
    PwC International Assignment Services (Hong Kong) Ltd
    23/F Tower A Manulife Financial Centre
    223-231 Wai Yip Street
    Kwun Tong
    Kowloon,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




    Hong Kong
    PricewaterhouseCoopers Limited
    22/F Prince's Building
    10 Chater Road
    Central
    Hong Kong,
    Hong Kong, SAR

    Telephone: [852] 2289 8888
    Telecopier: [852] 2810 9888




  Member firms

  Site map

  Contact us



https://www.pwc.com/gx/en/about/office-locations/hong-kong.html             9/25/2019
PwC office locations in Hong Kong                                         Page 6 of 6
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 7 of 22



  © 2017 - 2019 PwC. All rights reserved. PwC refers to the PwC network and/or one or more of
  its member firms, each of which is a separate legal entity. Please see www.pwc.com/structure
  for further details.


  Legal notices          Privacy   Cookie policy   Legal disclaimer

  Terms and conditions




https://www.pwc.com/gx/en/about/office-locations/hong-kong.html                         9/25/2019
Hong Kong SAR - KPMG Global                                              Page 1 of 2
        Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 8 of 22




    Hong Kong SAR
    8th Floor
    Prince's Building 10 Chater Road
    Hong Kong SAR


    Tel: +852 2522 6022
    Fax: +852 2845 2588



 Home   ›   About us   ›   Office locations   ›   Hong Kong SAR



 Location                                                                                       Connect with us
                                                                                                 Find office locations
                                                                                                 Email us
                                                                                                 Social media @ KPMG




                                                                                                Want to do business
                                                                                                with KPMG?
                                                                                                Request for proposal 




                                                                      Map data ©2019
                                                                           Report     Google
                                                                                  a map error




                                                                                                   
                                      Legal                                               Privacy

                                 Accessibility                                            Sitemap

                                       Help                                              Glossary

                                     Events                                               Contact

                                   Locations                                            Contact us

                                      Media                                          Press releases

                                Social media                                               Alumni

                               Contact Alumni




https://home.kpmg/xx/en/home/about/offices/hong-kong-sar-1.html                                                  9/25/2019
Hong Kong SAR - KPMG Global                                              Page 2 of 2
        Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 9 of 22



 Submit RFP
 Find out how KPMG's expertise can help you and your company.


 © 2019 KPMG International Cooperative (“KPMG International”), a Swiss entity. Member firms of the KPMG network of independent firms are
 affiliated with KPMG International. KPMG International provides no client services. No member firm has any authority to obligate or bind KPMG
 International or any other member firm vis-à-vis third parties, nor does KPMG International have any such authority to obligate or bind any member
 firm. All rights reserved.
 Member firms of the KPMG network of independent firms are affiliated with KPMG International. KPMG International provides no client services.
 No member firm has any authority to obligate or bind KPMG International or any other member firm vis-à-vis third parties, nor does KPMG
 International have any such authority to obligate or bind any member firm.




https://home.kpmg/xx/en/home/about/offices/hong-kong-sar-1.html                                                                               9/25/2019
China Office Directory | Deloitte China                                  Page 1 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 10 of 22



                                                                                            CN-EN    

                                                                                                  中文 | English




               Our offices




   Beijing

         View map

   https://goo.gl

   /maps/mb9K
   g3TsCSt

   12/F, China Life Financial Center
   No. 23, Zhenzhi Road
   Chaoyang District, Beijing
   Beijing, 100026
   PRC




   Phone: + 86 (10) 8520 7788
   Fax: + 86 (10) 8518 1218



   Changsha

         View map

   https://www.google.com.hk/maps/place/HC+International+Plaza,+WuJiaLin
   g+ShangQuan,+Kaifu+Qu,+Changsha+Shi,+Hunan+Sheng,+China,+410008/

   @28.2240551,112.9856627,16z/_data=!4m5!3m4!




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator      9/25/2019
China Office Directory | Deloitte China                                  Page 2 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 11 of 22




   No. 109 Furong Road North
   Kaifu District
   Changsha, 410008
   PRC




   Phone: +86 (731) 8522 8790
   Fax: +86 (731) 8522 8230



   Chengdu

          View map

   https://www.google.com/maps/place/%E4%BB%

   81%E6%81%92%E7%BD%AE%E5%9C%B0%E5%B9%

   BF%E5%9C%BA/@30.6526019,104.0671,18z/_data=!
   4m13!1m7!3m6!

   1s0x36efc517eeafa213_0xd1afc5514a09b5ab!

   2z5LuB5oGS572u5Zyw5bm_5Zy6!3b1!8m2!
   3d30.652422!4d104.067408!3m4!

   1s0x36efc517eeafa213:0xd1afc5514a09b5ab!8m2!

   3d30.652422!4d104.067408?hl=en

   Unit 3406, 34/F
   Yanlord Landmark Office Tower
   No. 1 Section 2,
   Renmin South Road
   Chengdu, 610016
   PRC




   Phone: +86 (28) 6789 8188
   Fax: +86 (28) 6500 5161



   Chongqing

          View map

   https://www.google.com/maps/place/Chongqing+W
   orld+Financial+Center/@29.5590159,106.5771093,1

   7z/_data=!4m5!3m4!

   1s0x369334812c68088d_0x269f5e70a065a4cc!8m2!

   3d29.559143!4d106.577798

   43/F World Financial Center




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 3 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 12 of 22




   Phone: +86 (23) 8823 1888
   Fax: +86 (23) 8857 0978



   Dalian

          View map

   http://www.google.cn/maps/place/%E6%A3%AE%

   E8%8C%82%E5%A4%A7%E5%8E%

   A6/@38.9132373,121.627519,18.75z/_data=!4m5!

   3m4!1s0x0_0xac46c683aa5f97f2!8m2!3d38.913355!

   4d121.627657?hl=en

   15/F Senmao Building
   147 Zhongshan Road
   Dalian, 116011
   PRC




   Phone: + 86 (411) 8371 2888
   Fax: + 86 (411) 8360 3297



   Guangzhou

          View map

   https://www.google.com/maps/place/Deloitte+Touche+Tohmats
   u+Certified+Public+Accountants+LLP+Guangzhou+Branch/@23.

   1238169,113.3252775,17z/_data=!4m5!3m4!

   1s0x0_0x43a3ccef6a8db020!8m2!3d23.1240427!4d113.3259981?

   hl=en

   26/F Yuexiu Financial Tower
   28 Pearl River East Road
   Guangzhou, 510623
   PRC




   Phone:   + 86 (20) 8396 9228




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 4 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 13 of 22




   Hangzhou

         View map

   https://www.google.com/maps/place/30%C2%
   B012%2752.4%22N+120%C2%B010%2744.3%

   22E/@30.2144008,120.1783556,18.5z/_data=!4m5!

   3m4!1s0x0_0x0!8m2!3d30.214556!4d120.178974

   Room 1206-1210,
   East Building, Central Plaza
   No.9 Feiyunjiang Road
   Shangcheng District
   Hangzhou, 310008
   PRC




   Phone: + 86 (571) 8972 7688
   Fax: + 86 (571) 8779 7915



   Harbin

         View map

   http://www.google.cn/maps/place/Harbin+Economic+%
   26+Technological+Development+Zone+Management+Mansion,+

   Nangang+Qu,+Haerbin+Shi,+Heilongjiang+Sheng,+150090/@45.
   7491857,126.6875919,19z/_data=!3m1!4b1!4m5!3m4!

   1s0x5e447fcbb51a5af9_0x243131067c7b6aeb!8m2!

   3d45.7491883!4d126.6880521?hl=en

   Room 1618,
   Development Zone Mansion
   368 Changjiang Road
   Nangang District
   Harbin, 150090
   PRC




   Phone: +86 (451) 8586 0060
   Fax: +86 (451) 8586 0056




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 5 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 14 of 22




   Hefei

         View map

   https://www.google.com/maps/place/Huabang+ICC,+Shush
   an+Qu,+Hefei+Shi,+Anhui+Sheng,+China,+230000/@31.817

   8442,117.2327871,17z/_data=!4m5!3m4!

   1s0x35cb611d40fd512d_0xce64d080e2f3e139!8m2!

   3d31.8178408!4d117.2337607

   Room 1201, Tower A, Hua Bang ICC Building
   No.190 Qian Shan Road
   Government and Cultural New Development District
   Hefei, 230601
   PRC




   Phone: +86 (551) 6585 5927
   Fax: +86 (551) 6585 5687



   Hong Kong

         View map

   http://www.google.cn/maps/place/Deloitte+Touche+T

   ohmatsu,+Asia+Pacific+Regional+Office/@22.277307,
   114.1658727,18.75z/_data=!4m12!1m6!3m5!

   1s0x3404006795750bbd_0xdc7a58e3dc831516!

   2sDeloitte+Touche+Tohmatsu,+Asia+Pacific+Regional

   +Office!8m2!3d22.277581!4d114.166312!3m4!

   1s0x3404006795750bbd:0xdc7a58e3dc831516!8m2!

   3d22.277581!4d114.166312?hl=en

   35/F One Pacific Place
   88 Queensway
   Hong Kong, PRC




   Phone: + (852) 2852 1600
   Fax: + (852) 2541 1911




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 6 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 15 of 22




   Jinan

          View map

   https://www.google.com.hk/maps/place/36%C2%
   B036%2745.2%22N+116%C2%B059%2700.1%

   22E/@36.6129026,116.9817508,17.25z/_data=!4m5!

   3m4!1s0x0_0x0!8m2!3d36.612557!4d116.983361?

   hl=en

   Units 2802, 2803 & 2804
   28/F, China Overseas Plaza Office
   No. 6636, 2nd Ring South Road
   Shizhong District
   Jinan, 250000
   PRC




   Phone: +86 (531) 8973 5800
   Fax: +86 (531) 8973 5811



   Macau

          View map

   http://www.google.cn/maps/place/%E6%BE%B3%

   E9%96%80%E5%BB%A3%E5%A0%
   B4/@22.1912585,113.5413543,19.5z/_data=!4m5!

   3m4!1s0x0_0x31daf7c37e014eac!8m2!

   3d22.1912446!4d113.5413596?hl=en

   19/F The Macau Square Apartment H-N
   43-53A Av. do Infante D. Henrique
   Macau, PRC




   Phone: + (853) 2871 2998
   Fax: + (853) 2871 3033




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 7 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 16 of 22




   Nanjing

         View map

   http://www.google.cn/maps/place/Asia+Pacific+Tower,+XinJie
   Kou,+Gulou+Qu,+Nanjing+Shi,+Jiangsu+Sheng,+210000/@32.

   043131,118.7823824,19z/_data=!3m1!4b1!4m5!3m4!

   1s0x35b58c8e1bbf909f_0x49633aa4ad891ee6!8m2!

   3d32.0431396!4d118.7829256?hl=en

   6/F Asia Pacific Tower
   2 Hanzhong Road
   Xin Jie Kou
   Nanjing, 210005
   PRC




   Phone: + 86 (25) 5790 8880
   Fax: + 86 (25) 8691 8776



   Shanghai

         View map

   http://www.google.cn/maps/place/Bund+Center,+H

   uangpu+Qu,+Shanghai+Shi,+200000/@31.2325657,
   121.4870154,19z/_data=!3m1!4b1!4m5!3m4!

   1s0x35b2705ec380458f_0x17f25d735cae1606!8m2!

   3d31.2325149!4d121.4874808?hl=en

   30/F Bund Center
   222 Yan An Road East
   Shanghai, 200002
   PRC




   Phone: + 86 (21) 6141 8888
   Fax: + 86 (21) 6335 0003




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 8 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 17 of 22




   Shenyang

         View map

   https://www.google.com.hk/maps/place/Forum+66,+JinLang+ShangQu
   an,+Shenhe+Qu,+Shenyang+Shi,+Liaoning+Sheng,+China,+110000/@4

   1.8011728,123.4312347,17z/_data=!3m1!4b1!4m12!1m6!3m5!

   1s0x5e2f87e345bc7d91_0x5418d68bbe805a16!2sForum+66!8m2!

   3d41.802393!4d123.433909!3m4!

   1s0x5e2f87e4982dada9:0x3dbb84845b99ddb!8m2!3d41.8008773!

   4d123.4333141

   Unit 3605-3606, Forum 66 Office Tower 1
   No. 1-1 Qingnian Avenue
   Shenhe District
   Shenyang, PRC




   Phone: + 86 (024) 6785 4068
   Fax: + 86 (024) 6785 4067



   Shenzhen

         View map

   http://www.google.cn/maps/place/Huarun+Mansion,+CaiWuWei,
   +Luohu+Qu,+Shenzhen+Shi,+Guangdong+Sheng,+518040/@22.5

   411239,114.1101168,19z/_data=!3m1!4b1!4m13!1m7!3m6!

   1s0x3403f5c785420547_0xba8032564c73e8e0!

   2s5001+Shen+Nan+Dong+Lu,+CaiWuWei,+Luohu+Qu,+Shenzhe

   n+Shi,+Guangdong+Sheng,+518040!3b1!8m2!3d22.54096!

   4d114.110559!3m4!

   1s0x3403f5c785ca644f:0x2c573a494ea08d06!8m2!
   3d22.5411329!4d114.1105848?hl=en

   13/F China Resources Building
   5001 Shennan Road East
   Shenzhen, 518010
   PRC




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                  Page 9 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 18 of 22




   Suzhou

         View map

   http://www.google.cn/maps/place/Block+A,+Global+188,+YuanQu
   +HuXi,+Wuzhong+Qu,+Suzhou+Shi,+Jiangsu+Sheng,+215000/@31.

   3138589,120.6696575,18z/_data=!4m15!1m9!4m8!1m0!1m6!1m2!

   1s0x35b3a659eba05325_0x929ee64656da97f2!

   2sBlock+A,+Global+188,+YuanQu+HuXi,+Wuzhong+Qu,+Suzhou+S

   hi,+Jiangsu+Sheng,+215000!2m2!1d120.670587!2d31.3137856!

   3m4!1s0x35b3a659eba05325:0x929ee64656da97f2!8m2!

   3d31.3137856!4d120.670587?hl=en

   23/F, Building 1, Global Wealth Square
   88 Su Hui Road, Industrial Park
   Suzhou, 215021
   PRC




   Phone: + 86 (512) 6289 1238
   Fax: + 86 (512) 6762 3338 / 6762 3318



   Tianjin

         View map

   http://www.google.cn/maps/place/Metropolitan+To

   wer/@39.1172634,117.1969999,17.75z/_data=!4m5!

   3m4!1s0x35edfda1c9fe7f9d_0xdb0a44986c62e74c!

   8m2!3d39.117437!4d117.198515?hl=en

   45/F Metropolitan Tower
   183 Nanjing Road
   Heping District
   Tianjin, 300051
   PRC




   Phone: + 86 (22) 2320 6688
   Fax: + 86 (22) 8312 6099




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                 Page 10 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 19 of 22




   Wuhan

         View map

   http://www.google.cn/maps/place/New+World+Tra
   de+Tower/@30.5949129,114.2695824,19z/_data=!

   4m5!3m4!

   1s0x342eaec217a8376b_0x85c9ed940fccf5dd!8m2!

   3d30.595238!4d114.2700788?hl=en

   Room 4901, 49/F
   New World International Trade Tower I
   568 Jianshe Avenue
   Wuhan, 430000
   PRC




   Phone: +86 (27) 8526 6618
   Fax: +86 (27) 8526 7032



   Xiamen

         View map

   http://www.google.cn/maps/place/International+Ba

   nk+Building/@24.4522012,118.0758098,19.25z/_dat
   a=!4m5!3m4!1s0x0_0xc63ad79624bae3d9!8m2!

   3d24.452176!4d118.075865?hl=en

   Unit E, 26/F International Plaza
   8 Lujiang Road, Siming District
   Xiamen, 361001
   PRC




   Phone: +86 (592) 2107 298
   Fax: +86 (592) 2107 259




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                 Page 11 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 20 of 22




       Xi'an

                  View map

       https://www.google.com.hk/maps/place/Tesla+Char
       ging+Station/@34.195591,108.8799158,19z/_data=!

       3m1!4b1!4m13!1m7!3m6!

       1s0x366376ebfc86e4a9_0x2abe8637ae2391d5!

       2s9%E5%8F%

       B7+Jin+Ye+Lu,+Yanta+Qu,+Xian+Shi,+Shaanxi+Shen

       g,+China!3b1!8m2!3d34.1939664!4d108.8733599!

       3m4!1s0x366376c25e16f3db:0x87fb879c4ee1daa!
       8m2!3d34.195591!4d108.880463

       Room 5104A, 51F Block A, Greenland Center
       9 Jinye Road, High-tech Zone
       Xi'an, 710065
       PRC




       Phone: +86 (29) 8114 0201
       Fax: +86 (29) 8114 0205




Contact Deloitte

Search Jobs

Submit RFP

Global Office Directory
Office Locations
 Location: CN-EN China-English 
About Deloitte




Home

Social Media

Newsroom

Events

Alumni

Deloitte company store

China Office Directory

Press releases

Submit RFP

Contact us








https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
China Office Directory | Deloitte China                                 Page 12 of 12
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 21 of 22




Audit & Assurance

Consulting

Financial Advisory

Hot Topics

Innovation

International Business Support

Legal

Risk Advisory

Tax

Industries


Consumer

Energy, Resources & Industrials

Financial Services

Government & Public Services

Life Sciences & Health Care

Technology, Media & Telecommunications

Careers


Job Search

Experienced Hires

Graduates

Students

Life at Deloitte




About Deloitte

About Deloitte China

Terms of use

Cookies

Privacy



© 2019. See Terms of Use for more information.
Deloitte refers to one or more of Deloitte Touche Tohmatsu Limited, a UK private
company limited by guarantee ("DTTL"), and its network of member firms, and their
related entities. DTTL and each member firms are legally separate and independent
entities. DTTL (also referred to as "Deloitte Global") does not provide services to
clients. Please see About Deloitte to learn more about our global network of member
firms.




https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator   9/25/2019
Contact EY – Offices in EY Greater China Region - EY - China Mainland     Page 1 of 1
         Case 3:18-cr-00465-MMC Document 69-13 Filed 09/25/19 Page 22 of 22




  Offices in EY Greater China Region

  Contact EY – Offices in EY Greater China Region

  Beijing | Hong Kong | Shanghai | Guangzhou | Macau | Shenzhen | Chengdu | Hangzhou | Nanjing |
  Shenyang | Suzhou | Tianjin | Wuhan | Xi’an | Changsha | Dalian | Qingdao | Xiamen | Zhengzhou |
  Haikou | Chongqing | Taipei | Taoyuan | Hsinchu | Taichung | Tainan | Kaohsiung | Ulaanbaatar




https://www.ey.com/cn/en/home/greater-china-offices                                                  9/25/2019
